Citation Nr: 1441385	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-083 07A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to September 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which granted service connection for PTSD and assigned a 50 percent disability rating, effective January 9, 2007.  In March 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating, and timely perfected his appeal in June 2011.

The Veteran testified at a Video Conference hearing before the undersigned Acting Veterans Law Judge in October 2011.  A transcript of the hearing was prepared and associated with the claims file.

In December 2011, the Board remanded the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD.  In a January 2014 decision, the Board in part denied an initial disability rating in excess of 50 percent for PTSD.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his increased rating claim.  The Court issued a July 2014 Order vacating that portion of the January 2014 Board decision relevant to an increased initial rating for PTSD, and remanding the claim for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  All documents associated with the Veteran's electronic claims file have been reviewed and considered by the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, due to such symptoms as: frequent nightmares and intrusive thoughts, flashbacks, nightly impaired sleeping, daily irritability, daily impaired concentration, daily hypervigilance, daily detachment from others, moderate depressed mood and anxiety, six to ten panic attacks a month, daily diminished interest, and avoidance of social and leisure activities; however, it has not been productive of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships.

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extra-schedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent disabling for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  

2.  Application of the extra-schedular rating provisions is not warranted for the Veteran's service-connected PTSD.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim of an increased disability rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment and post-service VA treatment have been obtained and associated with the claims file.  The Veteran did not identify any private sources of relevant medical care.  In January 2013, the Veteran reported that he had been receiving disability benefits from the Social Security Administration (SSA).  In response to a request by the RO, SSA reported that all associated medical records had been destroyed.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran was provided VA examinations in November 2011 and in January 2012.  The Board finds that the mental health examinations were adequate as they were performed by qualified examiners with a review of the record or an accurate summary of the relevant history and contained detailed clinical observations and opinions applicable to the relevant legal standards.  

 A Veterans Law Judge who chairs a hearing must fulfill two duties.  38 C.F.R. 3.103(c)(2) Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2011 Board hearing, Acting VLJ discussed the issue on appeal, elicited information pertinent to the elements of the claim that must be substantiated, and suggested potential sources of evidence not yet obtained.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the RO/Board hearing.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.

The Board remanded the claim in December 2011 to provide the Veteran with notice and obtain additional VA examinations.  The actions were accomplished and the Board concludes that there has been substantial compliance with the remand instructions.  

II. Initial Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran is currently assigned a 50 percent rating for PTSD in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2013).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

Turning to the evidence of record, the Veteran's VA treatment records show that he received occasional mental health treatment or counseling since the 1990s including successful completion of a VA anger management program in 1994.  The Veteran was diagnosed with PTSD in 2004, but service connection was not granted because of insufficient evidence of the reported traumatic events.  In February 2011, the RO granted service connection with an effective date in January 2007.  

In December 2007, April 2008 and an August 2008, the Veteran received mental health evaluations and therapy from a VA Advance Practice Nurse (APN).  The Veteran reported that after returning from Vietnam, there were a lot of fights and arguments, and he was drinking heavily.  He had recurrent intrusive thoughts, intermittent agitation and irritability, was watchful/on guard all the time, displayed a positive startle response, and was isolative with a history of nightmares and restless sleep.  This impacted his relationships with his children and first wife.  The Veteran was diagnosed with PTSD secondary to military sexual trauma and combat related experiences and dysthymia.  His global assessment of functioning (GAF) score was 50 to 55.  Additionally, VA records note a diagnosis and treatment for depression after the Veteran's wife passed away.  The record showed that the Veteran had stopped working as a vehicle mechanic many years earlier because of orthopedic injuries and residuals from motor vehicle and industrial accidents.  

The Veteran was afforded a VA examination in January 2011.  The Veteran reported an arrest history for domestic violence in the late 1990s.  He did not get along well with co-workers and supervisors.  The Veteran reported the following re-experiencing symptoms: frequent nightmares and intrusive thoughts about combat and military sexual trauma (MST).  He also experienced the following increased arousal symptoms: nightly impaired sleeping, daily irritability, daily impaired concentration, and daily hypervigilance.  He also experienced the following avoidance symptoms: daily conversations about combat/MST, daily detached from others, and daily diminished interest.  He experienced moderate impairment due to irritability, and avoided social and leisure activities.  His activities of daily living were not impaired.  He denied current psychiatric care, assaultiveness, and suicidal ideation.  

Upon examination, the Veteran reported moderate depressed mood, moderate anxiety, and sleep impairment.  He did not suffer from impairment of thought process or communication, delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or impaired impulse control.  Additionally, his speech, memory, orientation, and ability to maintain minimal personal hygiene were listed as normal.  The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 60.  The examiner concluded that the Veteran experienced moderate occupational impairment due to irritability when he was employed.  He experienced moderate to severe social impairment due to irritability and detachment.  He was socially isolated and rarely talked to anyone.  The examiner concluded that there was reduced reliability and productivity due to PTSD signs and symptoms.  

At the October 2011 Board hearing, the Veteran stated that he experienced several mental health symptoms, to include avoidance, depression, sleep interference, panic attacks, hypervigilance, flashbacks, and violence in past relationships.  Specifically, the Veteran reported that he experienced six to ten panic attacks per month.  The Veteran also stated that he had been homeless for some time and avoided contacts with others, including his family as a result of his PTSD.  His desire to remain isolated included living on the beach in his truck or a tent.  He reported that he had a good friend in Honolulu that he went to visit every now and then when he was depressed.  He also stated that his granddaughter would always check in on him to see how he was doing.  The Veteran also reported that he was able to manage the disability payments he was currently receiving.  Lastly, the Veteran stated that he would like to have a relationship with his family to let them know where he was coming from, but they wouldn't talk to him.  

The Veteran was afforded another VA examination in January 2012.  The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 55.  The examiner noted that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had marital problems due to irritability.  Additionally, he avoided social and leisure activities, and lived at the beach and spent most of his time alone.  He could not participate in leisure activities due to pain from arthritis.  He also reported that he did not get along well with co-workers or supervisors and experienced moderate impairment due to irritability.  However, he stated that he stopped working because of chronic pain in his hands and lost the ability to use his hands effectively as a mechanic.  The Veteran reported that he was not engaged in psychiatric care, but had a friend who was a counselor who he talked to periodically when he needed to share his feelings.  He was not taking psychiatric medication.  He reported getting involved in occasional fights with people who criticized him and Vietnam veterans, but denied any current legal problems.  He was arrested for domestic violence in the late 1990s.  He experienced suicidal ideation with no intent or plan.  

The examiner assessed the PTSD diagnostic criteria and the Veteran's symptoms of recurrent and distressing recollections and dreams; efforts to avoid thoughts, feelings or conversations associated with trauma; efforts to avoid activities, places, or people that arouse recollection of the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The duration of these symptoms described above were more than one month.  Additionally, these PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran's symptoms of his psychiatric condition also included depressed mood, anxiety, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran was able to manage his financial affairs and accomplish daily activities such as shopping and care for his vehicle.  

The Veteran was afforded another VA examination in June 2014.  The examiner noted a diagnosis of PTSD.  The examiner concluded that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported the same PTSD criterion and symptoms that were noted on the January 2012 VA examination report, noted above.  He also reported that he spent some time working on bonsai trees and with plants.  He also reported some incidents of assaultiveness involving harassment by people on the beach, where he is living, resulting in altercations.   He denied any current substance abuse or suicidal ideation.  Additionally, symptoms associated with the Veteran's PTSD diagnosis include suspiciousness, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or work like settings.  He was also capable of managing his financial affairs.  The examiner also found that the PTSD alone would not preclude all forms of substantially gainful employment.  

After a review of the evidence of record, the Board notes that the Veteran's symptoms have stayed consistent over the course of the appeals period.  Although the Veteran reported subjective worsening of his symptoms, the level of functional impairment does not support a rating in excess of 50 percent for his PTSD.  Even at their most severe, the Board finds that the Veteran's PTSD symptoms have been no worse than the criteria contemplated by a 50 percent rating under DC 9411: occupational and social impairment with reduced reliability and productivity due to the Veteran's PTSD symptoms.  38 C.F.R. § 4.130, DC 9411.

Overall, the Veteran's mental health disability picture is driven by social isolation arising from nightmares and recurrent thoughts of combat, anxiety, depressed mood, anger control, and difficulty sustaining close relationships with family.  This is also evident by his choice to live outdoors away from others and is indicative of at least moderate social impairment.  Although the frequency of his intrusive thoughts, nightmares, startle reactions, and self-described panic attacks are frequent, he is able to function and accomplish daily activities, manage his own finances, and operate a motor vehicle.  He did report that one relative, a granddaughter, and a friend do maintain some contact and that he is able to engage with counselors and other combat veterans.  At no time since the date of service connection has the Veteran been found to display obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or gross neglect of personal appearance and hygiene.  His occupational impairment as a vehicle mechanic is predominantly imposed by non-service-connected orthopedic disorders.  Symptoms of PTSD may impair working with others but he maintains the ability to think and communicate clearly.    

While the Veteran did report suicidal ideations and difficulty adapting to stressful circumstances, his total disability picture did not exhibit symptoms necessary to establish a 70 percent disability rating for PTSD.  The ideations never progressed to an attempt or require urgent psychiatric intervention.  In this regard, the Board points out that VA examinations show that the Veteran did not suffer from impairment of thought process or communication, delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, or frequent panic attacks.   While the Veteran testified that he suffered from six to ten panic attacks a month, there was no indication that he experienced panic attacks where he was in a nearly continuous state of panic affecting his ability to function independently, appropriately and effectively.  His description of the panic attacks included a startle reaction to unexpected noise or events but not interfering with function.  In fact, his testimony and examination reports showed that he was able to accomplish daily activities, manage his own finances, and operate a motor vehicle, which demonstrate his ability to function despite the severity of his symptoms.  Additionally, his speech, memory, orientation, and ability to maintain minimal personal hygiene were listed as normal.  Although the Veteran reported an arrest history for domestic violence in the late 1990s at the January 2011 VA examination, the record is devoid of evidence indicating that the Veteran has had any periods of unprovoked violence or any episodes of active aggression throughout the appeals period.  There is no evidence of any law enforcement or legal intervention.  Specifically, he denied any current assaultiveness at the January 2011 VA examination.  Additionally, while he reported assaultiveness involving harassment by people on the beach resulting in altercations at the June 2014 VA examination, these are not considered to be unprovoked irritability with periods of violence.  

While the Veteran stated that he had been homeless by choice for some time and avoided contacts with others including his family as a result of his PTSD, he also reported at the January 2012 VA examination and October 2011 hearing that he had a friend who was a counselor who he talked to periodically when he needed to share his feelings.  He did not indicate that he ever sought shelter through public agencies and did report that shelter was available with some family members.  He also testified that his granddaughter would always check in on him to see how he was doing.  Therefore, the Veteran did not display a total inability to maintain effective relationships.  While the January 2012 examiner noted that the Veteran could not participate in leisure activities, this was due to pain from arthritis.  Additionally, the Veteran reported that he was able to independently perform tasks, such as handling his financial affairs.  His activities of daily living were also not impaired.  Most importantly, the Board places probative weight on the consistent assessments by the January 2011, January 2012, and June 2014 VA examiners who concluded in a summary evaluation that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.  

The Veteran's GAF score ranged from 50 to 60, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  The Veteran's PTSD symptoms, such as moderate occupational impairment and moderate to severe social impairment due to irritability and detachment, correspond with a GAF score of 50 to 60.  

In sum, the Board finds that the Veteran has not been entitled to a rating in excess of 50 percent at any time throughout the relevant appeals period.  The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the weight of the credible evidence demonstrates that the Veteran's PTSD symptoms have not warranted an increased rating at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim for an increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extra-schedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's PTSD, to include frequent nightmares and intrusive thoughts, flashbacks, nightly impaired sleeping, daily irritability, daily impaired concentration, daily hypervigilance, daily detachment from others, moderate depressed mood, moderate, six to ten panic attacks a month, daily diminished interest, and avoids social and leisure activities, are not shown to cause any impairment that is not already contemplated by the rating criteria (DC 9411), and the Board finds that the rating criteria reasonably describe his disability.  All of the features and contributors to the Veteran's social and occupational impairment are contemplated in the schedule with higher ratings available for more severe symptoms.  For this reason, referral for consideration of an extra-schedular rating is not warranted for this claim.  


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.  




____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


